Exhibit 10.1

 

RESEARCH AND DEVELOPMENT SERVICES AGREEMENT

 

THIS RESEARCH AND DEVELOPMENT SERVICES AGREEMENT (“Agreement”) is being entered
into as of this 6th day of March, 2015 (the “Effective Date”), by and between
ONCOSEC MEDICAL INCORPORATED, a Nevada Corporation with a principal place of
business at 9810 Summers Ridge Rd., Ste. 110, San Diego, CA 92121 (the
“Company”), and MERLIN CSI, LLC., a California Limited Liability Company, having
a principal place of business at 13135 Danielson Street, #212, Poway, CA 92064
(“Merlin”). Merlin and Company are at times referred to individually as a
“Party” and jointly as the “Parties.”

 

RECITALS

 

WHEREAS, Company desires to engage Merlin, and Merlin has agreed to be engaged
by Company, to provide the services set forth on Exhibit “A” attached hereto and
incorporated by reference (“Services”); and,

 

WHEREAS, the Services to be performed by Merlin for and on behalf of the Company
relate to the research and development products which are described in
Exhibit “A,” which description is incorporated by reference (the “Products”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the following mutual promises,
representations, conditions, and covenants, the Parties hereby agree as follows:

 

1.             RECITALS.  The Recitals set forth above are hereby incorporated
by reference into this Agreement, as if fully set forth herein.

 

2.             DEFINITIONS.  Capitalized terms used in this Agreement and not
otherwise defined shall have the following meanings:

 

(a)           “Company Documents and Materials”  shall refer to all documents or
other media, whether tangible or intangible, that contain or embody Proprietary
Information, as defined below, or any other information concerning the business,
operations or plans of the Company, whether such documents or media have been
prepared by Company, or by others on behalf of the Company.  Company Documents
and Materials include, but are not limited to, blueprints, drawings,
photographs, charts, graphs, notebooks, tests, test results, experiments,
customer lists, computer disks, tapes or printouts, sound recordings and other
printed, electronic, typewritten or handwritten documents or information, sample
products, prototypes and models.

 

(b)           “Inventions” means, the Product being developed pursuant to this
Agreement resulting from the performance of the Services. Unless specifically
included on Exhibit “A” as part of the Services to be performed,  the term
“Inventions” does not include any software programs or subroutines, source or
object code, algorithms, improvements, works of authorship, technology, designs,
formulas, ideas, processes, techniques, methodology, know-how and data, whether
or not patentable or copyrightable, made, discovered, conceived, reduced to
practice, or developed by Merlin, which are not an integral part of the Product
even if developed or discovered by Merlin in designing or developing the
Product.

 

--------------------------------------------------------------------------------


 

(c)           “Proprietary Information” means information relating to the
Services or the Product which is developed, created, or discovered by or on
behalf of the Company, or which became or will become known to, or was or is
conveyed to the Company pursuant to this Agreement, which has commercial value
in Company’s business, whether or not patentable or copyrightable, including,
without limitation: (i) specifically developed software programs,  subroutines,
source and object code, algorithms, (ii) specifically developed designs,
technology, know-how, processes, data, ideas, techniques; (iii) works of
authorship; and (iv) product development plans.  Propriety Information will also
included any information provided by Company to Merlin relating to: (i) customer
lists; (ii) terms of compensation and performance levels of the Company’s
employees and consultants; (iii) Company’s customers; (iv) other information
concerning the Company’s actual or anticipated business, research or
development:  or (v) information which is received in confidence by or for the
Company from any other person or entity by Merlin which is marked
“Confidential.”  However, Proprietary Information does not apply to any
information known to Merlin prior to the signing of this Agreement or which is
common knowledge or otherwise published by Company.

 

(d)           “Services” means those services as set forth on Exhibit “A,” to be
performed by Merlin for and on behalf of the Company related to the research and
development of the Product.

 

(e)           “Deliverables” means all work product and related materials
prepared and developed by Merlin in connection with this Agreement, including,
but not limited to, the preliminary prototype components, initial design
specifications and drawings, documentation of materials and processes used to
fabricate the prototypes, summary of bench testing, and the materials related to
the Services provided under this Agreement, including, but not limited to, all
materials, prototypes and files.

 

3.             RESEARCH AND DEVELOPMENT SERVICES.  Merlin shall use commercially
reasonable efforts, and devote sufficient time, attention and provide qualified
personnel, to perform the Services, in accordance with the schedule set forth on
Exhibit “A.” Merlin does not guarantee that the Product can be developed. If the
Product cannot be developed using commercially reasonable efforts, Company will
still be required to make all payments for the Services pursuant to the terms of
this Agreement.

 

4.             COMPENSATION.

 

(a)           Company shall pay Merlin for the Services to be performed under
this Agreement the compensation set forth on Exhibit “B,” including any hourly
cost for labor performed as part of the Services (the “Labor Costs”).  Company
acknowledges that the Labor Costs do not include the cost of capital equipment,
outside services or First in Man (“FIM”) Product incurred in connection with
Merlin’s performance of the Services (the “Excluded Costs”).  Excluded Costs
will be the sole and exclusive responsibility of the Company, payable in
accordance with the schedule set forth on Exhibit “B” of such Excluded Costs.
Company will also pay to Merlin any and all other Compensation in accordance
with the schedule set forth on Exhibit “B”.   Company will pay to Merlin travel
time (door to door) related to the performance of the Services at the Labor
Costs rates set forth on Exhibit “B.”

 

--------------------------------------------------------------------------------


 

(b)           In addition, the Company will reimburse Merlin for all reasonable,
documented and actual expenses, including, without limitation, actual travel
expenses (airfare, hotel, rental car, meals, parking, etc.) incurred by Merlin
in connection with its performance of the Services.

 

(c)           The Company shall pay to Merlin all amounts due under this
Section 4 within thirty (30) calendar days of the Company’s receipt from Merlin
of Merlin’s invoice.

 

(d)           Merlin has the option to invoice expenses twice per month if
Merlin reasonably determines the carrying costs of these expenses warrants doing
so.

 

(e)           The Company will pay all capital expenses directly to the vendor
responsible for delivering the capital items.

 

5.             TERM.  The term of this Agreement shall commence on the Effective
Date and continue until the earlier of: (i) Merlin’s completion of the Services;
(ii) termination by either Party, for any reason, upon giving not less than
thirty (30) days’ written notice to the other Party; (iii) immediately upon a
material breach of this Agreement by a Party, if such breach is not cured within
ten (10) days following notice of such breach; (iv) by Merlin in the event that
payment is not received within thirty (30) days of an invoice being due and
payable by Company; or (v) the dissolution, voluntary or involuntary bankruptcy
of either Party, or assignment by either Party of all or substantially all of
its assets for the benefit of creditors.  Notwithstanding the termination of
this Agreement, any liability or obligation of either Party which may have
accrued prior to such termination, shall continue in full force and effect,
including but not limited to the rights and obligations of the Parties under
Sections 4, 5, 6, 7, 8, 11, 13, and 21 of this Agreement.

 

6.             CONFIDENTIALITY OF PROPRIETARY INFORMATION.

 

(a)           Nature of Information.  Merlin acknowledges that the Company
possesses and will possess Proprietary Information which is important to its
business.  Merlin further acknowledges that Merlin’s engagement creates a
relationship of confidence and trust between the Company and Merlin with respect
to Proprietary Information.

 

(b)           Property of the Company.  All of Company Documents and Materials,
all of Company’s Proprietary Information and all patents, patent rights,
copyrights, Company trade secret, Company trademarks and other Company
intellectual property rights, are and shall be the sole property of the
Company.  Merlin assigns to the Company any and all rights, title and interest
Merlin may acquire in any such Company Proprietary Information or Company
Documents and Materials, in performing the Services, to the Company.

 

(c)           Confidentiality.  At all times, except as may be necessary in
performing the Services, both during the term of Merlin’s engagement by the
Company and after Merlin’s termination, Merlin shall not use or disclose any
Proprietary Information or anything relating to it without the prior written
consent of the Company.

 

(d)           Compelled Disclosure.  In the event that Merlin is requested in
any legal proceeding to disclose any Proprietary Information, Merlin shall give
the Company prompt notice of such request so that the Company may seek an
appropriate protective order.  If, in the

 

--------------------------------------------------------------------------------


 

absence of a protective order, if Merlin is compelled by any Court of competent
jurisdiction to disclose such Proprietary Information, Merlin may disclose such
information without liability.

 

(e)           Records.  Merlin agrees to make and maintain adequate and current
written records, of all Inventions, trade secrets and works of authorship
assigned or to be assigned to the Company pursuant to this Agreement.

 

(f)            Handling of the Company Documents and Materials.  Except as may
be necessary in performing the Services, Merlin shall not remove any Company
Documents and Materials from the business premises of the Company or deliver any
Company Documents and Materials to any person or entity outside the Company. 
Merlin immediately upon termination of this Agreement, or if so requested by the
Company, will return all Company Documents and Materials, apparatus, equipment
and other physical property, excepting that Merlin may maintain one copy of such
material for its business records subject to the non disclosure terms of this
Agreement.

 

7.             INVENTIONS.

 

(a)           Disclosure.  Merlin shall promptly disclose in writing to Company
all discoveries and new developments made during the term of Merlin’s engagement
with the Company relating to the Services.  Merlin will disclose to Company any
discoveries, or inventions made, discovered, conceived, reduced to practice or
developed by Merlin, either alone or jointly with others, within six (6) months
after the termination of this Agreement which result, in whole or in part,
relating to the Services.  Such disclosures shall be received by the Company in
confidence, to the extent such inventions are not assigned to the Company
pursuant to subsection (b) below, and do not extend the assignments set forth
below.

 

(b)           Assignment of Inventions to the Company.  All Inventions which
Merlin makes, discovers, conceives, reduces to practice or develops (in whole or
in part, either alone or jointly with others) in performing the Services shall
be the sole property of the Company, to the maximum extent permitted by law and
Merlin will assign to the Company all of its rights, title and interest to such
Inventions.  Unless specifically included on Exhibit “A” as part of the Services
to be performed, such assignment does not apply to any software programs or
subroutines, source or object code, algorithms, improvements, works of
authorship, technology, designs, formulas, ideas, processes, techniques,
methodology, know-how and data, whether or not patentable or copyrightable,
made, discovered, conceived, reduced to practice, or developed by Merlin, which
are not developed or discovered by Merlin in designing or developing the
Product.

 

(c)           Works Made for Hire.  Merlin acknowledges that the Company shall
be the sole owner of all patents, patent rights, copyrights, trade secret
rights, trademark rights and all other intellectual property rights in
connection with the Inventions.  Merlin further acknowledges that such
Inventions, including, without limitation, any computer programs, programming
documentation and other works of authorship, are “works made for hire” for
purposes of the Company’s rights under patent or copyright laws.  Merlin hereby
assigns to the Company any and all rights, title and interest Merlin may have or
acquire in such Inventions.  If in the course of Merlin’s engagement with the
Company, Merlin incorporates into a Company

 

--------------------------------------------------------------------------------


 

product, process or machine a prior invention or improvement not related to the
Services that is owned by Merlin or in which Merlin has an interest, the Company
is granted and shall have a non-exclusive, royalty-free, irrevocable, perpetual,
sublicensable, worldwide license to make, have made, modify, use, market, sell
and distribute such prior invention as part of or in connection with such
Product.  Company will be responsible for obtaining all intellectual property
protection, including all licenses, trademarks and copyrights.

 

(d)           Cooperation.  Merlin will perform, all acts necessary to permit
and assist Company, at Company’s expense, in further evidencing and perfecting
the assignments made to the Company under this Agreement and in obtaining,
maintaining, defending and enforcing patents, patent rights, copyrights,
trademark rights, trade secret rights or any other rights in connection with
such Inventions and improvements related to the Services in any and all
countries.  Such acts may include, without limitation, execution of documents
and assistance or cooperation in legal proceedings.

 

8.             NON-COMPETITION.  During the term of this Agreement and for three
years thereafter, Merlin shall not, with or without consideration, develop a
product similar to the Product, for any person, business, firm or corporation.
Merlin is not precluded from providing services to any person, business, firm or
corporation engaged in any business competitive with the business conducted by
the Company, so long as the services being provided do not include developing a
similar product to the Product developed pursuant to this Agreement.

 

9.             ARRANGEMENT NON-EXCLUSIVE.  Except for the restrictions set forth
above in this Agreement, this is not an exclusive agreement and Merlin is not
restricted from providing similar services for any other existing or potential
customer.

 

10.          INDEPENDENT CONTRACTOR.  The Parties acknowledge that Merlin shall,
at all times, be acting and performing as an independent contractor.  Nothing in
this Agreement is intended to create an employer/employee relationship or a
joint venture relationship between the Parties.  Merlin is not eligible for any
compensation, fringe benefits, pension, workers’ compensation, sickness or
health insurance benefits, or other similar benefits accorded employees of the
Company.  Company will not withhold any sums for income tax, unemployment
insurance, social security, or any other withholding pursuant to any law or
requirement of any governmental body on behalf of Merlin.  Merlin acknowledges
that the Company has no obligation under local, state, or federal laws regarding
Merlin and that the total commitment and liability of the Company in regard to
any arrangement with, or work performed by, Merlin hereunder is to compensate
Merlin as set forth in Section 4 hereof.

 

11.          MAINTENANCE OF RECORDS.  During the term of this Agreement and for
five (5) years after the completion of the Services, Merlin shall make
available, upon written request of the Company or its designee, any records
maintained by Merlin regarding any of the Services performed hereunder by
Merlin.

 

12.          NO AUTHORITY TO BIND.  Merlin shall have no power or authority to
execute any agreements or contracts for or on behalf of the Company or to bind
the Company in any other manner.

 

--------------------------------------------------------------------------------


 

13.          LIABILITY LIMITATION.  Without limiting any other provisions
hereunder, under no circumstances shall Merlin be liable to Company with respect
to this Agreement for any consequential, indirect, exemplary, special or
incidental damages of any kind regardless of the form of action, whether in
contract, tort (including negligence), strict liability, or otherwise.  Merlin’s
liability for any other cause of action will be limited to thirty percent (30%)
of the compensation already paid to Merlin, even if Merlin has been advised of
the possibility of such damages.

 

14.          NO ASSIGNMENT.  This Agreement may not be assigned by either Party
without the written consent of the other party.

 

15.          SEVERABILITY.  If one or more provisions of this Agreement are held
to be unenforceable by a Court of competent jurisdiction, then such provisions
shall be excluded from this Agreement and the balance of the Agreement shall
remain in full force and effect.

 

16.          BINDING EFFECT.  This Agreement shall inure to the benefit of and
are binding upon, the Parties and their respective successors and permitted
assigns.

 

17.          AMENDMENT.  This Agreement may only be amended in writing signed by
both Parties.

 

18.          NOTICE.  All notices and other communications under this Agreement
shall be in writing and shall be deemed to have been duly given on date of
delivery, if delivered personally, or on the date delivered if by overnight
mail, or certified mail, postage pre-paid, if sent pre-paid and addressed as
follows:

 

If to Merlin:

Merlin CSI, LLC

 

Attn: Tom Voorhees, President and CEO

 

13135 Danielson Street, #212

 

Poway, CA 92064

 

 

If to Company:

OncoSec Medical Incorporated

 

Legal Department

 

Attn: Sheela Mohan-Peterson

 

9810 Summers Ridge Rd., Ste. 110

 

San Diego, CA 92121

 

A Party may change its address by providing notice to the other Party.

 

19.          ARBITRATION.

 

Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, including, but not limited to, the validity and enforceability
of this Agreement under all Federal and State Laws or otherwise, will be settled
by binding arbitration in accordance with the appropriate Rules of the Judicial
Arbitration and Mediation Services (JAMS), and judgment upon the award rendered
may be entered in any court having jurisdiction thereof.  Any such

 

--------------------------------------------------------------------------------


 

arbitration award will be binding on the Parties. Such arbitration will be
conducted before JAMS in Ontario, California.

 

The Parties may seek or obtain any provisional remedy, including, but not
limited to, prejudgment attachment and injunctive relief, in a court of
competent jurisdiction without waiving the right to arbitration.

 

Within ten (10) days of the service of a claim or demand for arbitration by a
Party upon the other Party, the Parties will select from JAMS a mutual
arbitrator to hear this matter.  If the Parties are unable to select a mutually
acceptable arbitrator, then each Party will designate in writing and appoint one
arbitrator from JAMS and these two arbitrators will then select a third
arbitrator from JAMS, who will then serve as the sole arbitrator in this
matter.  Each Party will pay their or its own party-appointed arbitrator fees
and expenses in connection with the arbitration, subject to recovery by the
prevailing Party, as set forth in Paragraph 22 below.  The Parties acknowledge
that they are willing to have the third arbitrator paid at his or her normal
hourly rate, which cost is to be split between the Parties.

 

The arbitrators will be required to decide all matters in accordance with the
applicable law and in accordance with the provisions of this Agreement.

 

20.          ENTIRE AGREEMENT.  This Agreement constitutes the entire agreement
between the Parties and supersedes any and all other written or oral agreements
between the Parties with respect to the subject matter of this Agreement.

 

21.          GOVERNING LAW AND CONSENT TO JURISDICTION.  This Agreement shall be
governed by and construed in accordance with the laws of the State of
California, without regard to its principles of conflicts of laws.  The Parties
hereto irrevocably submit to the exclusive jurisdiction of the state and federal
courts sitting in the County of San Diego, State of California for the purpose
of any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. The above provision in no
ways affects the provisions of Section 19 pertaining to Arbitration.

 

22.          ATTORNEY’S FEES.  If any action is necessary to enforce any
provision of this Agreement, the prevailing party shall be entitled to recover
all of its costs, including all attorney fees and court costs.

 

23.          COUNTERPARTS.  This Agreement may be executed in one or more
counterparts with either an original or facsimile or pdf signature considered to
be an original, and all of which together shall constitute one and the same
instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Merlin have made this Agreement effective as
of the Effective Date.

 

MERLIN CSI, LLC

 

ONCOSEC MEDICAL INCORPORATED

 

 

 

By:

/s/ Tom Voorhees

 

By:

/s/ Punit Dhillon

Name:

Tom Voorhees

 

Name:

Punit Dhillon

Title:

CEO

 

Title:

President & CEO

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

A.    SCOPE OF WORK

 

1.     Research & Product Development Project 1

2.     Research & Product Development Project 2

 

B.    SERVICES TO BE PROVIDED

 

1.     Research, Development, Testing and Regulatory Filing of Project 1

2.     Research, Development, Testing and Regulatory Filing of Project 2

 

C.    PRODUCT DESCRIPTION

 

1.     Project 1

2.     Project 2

 

D.    PROJECT DELIVERABLES

 

1.     All Product Development Phase Reviews (through regulatory filing) for
both Products

 

--------------------------------------------------------------------------------


 

EXHIBIT B – HOURLY

 

PRICING AND PAYMENT TERMS

 

·     Merlin Labor Estimate $1,525,000

 

PURCHASE ORDER

 

Company will place a purchase order with Merlin in the amount of One Million,
Five Hundred and Twenty-Five Thousand Dollars ($1,525,000).

 

PAYMENT TERMS

 

This is a time and materials contract.  Monthly invoices will be provided for
service provided. Payment is due within thirty (30) calendar days of receipt of
such invoice.

 

LATE PAYMENT PENALTY

 

A late payment penalty will be imposed following any payments that are deemed
late as per payment terms section above.  A late payment penalty of two percent
(2%) of the invoiced amount will be immediately due.

 

--------------------------------------------------------------------------------